02/15/2019
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                 January 9, 2019 Session

             ERNEST HOBBS v. RUSSELL L. LEONARD ET AL.

                   Appeal from the Circuit Court for Coffee County
                        No. 43271 Vanessa Jackson, Judge
                      ___________________________________

                           No. M2018-00317-COA-R3-CV
                       ___________________________________


Richard H. Dinkins, J., concurring.

       In our resolution of this appeal, we hold that the General Release, which the
parties executed when Case No. 2014-CV-170 settled, was not against public policy. I
concur with that conclusion, under the facts presented.

       My qualification is based on the fact that the release includes a prohibition on the
defendants in this case “assist[ing]. . . the initiation by any other person or entity of any
claims or demands against the RELEASED PARTIES arising from or relating to any
allegations contained in the above-referenced action from the beginning of the world to
the date of the Release[.].” (Emphasis added). I believe that, under the appropriate
circumstance not presented here, it may be against public policy for a releasing party to
agree with a released party not to assist in a legal, administrative, or regulatory
proceeding involving the conduct of the released party, particularly where the releasing
party has not initiated the proceeding and whose assistance may be compelled.




                                                  _________________________________
                                                  RICHARD H. DINKINS, JUDGE